Citation Nr: 0213244	
Decision Date: 09/06/02    Archive Date: 10/03/02

DOCKET NO.  92-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  



The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied entitlement to a 
TDIU in August 1995.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1998 and before the undersigned Member of 
the Board of Veterans' Appeals (Board) in October 1999, 
transcripts of which have been associated with the claims 
file.

In March 2000, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative action.

In June 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instructions this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The veteran claims entitlement to a TIDU.  A preliminary 
review of the record discloses that additional RO action is 
required prior to further Board review of the appellant's 
appeal.  

In June 2002 the RO denied a rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
and a rating in excess of 10 percent for headaches.  The 
veteran submitted a notice of disagreement (NOD) with this 
denial in July 2002.  

An NOD must simply disagree with the agency's determination 
of the appellant's claim.  Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).  Special wording is not required.  
38 C.F.R. § 20.201 (2001).

Where there has been an initial RO adjudication of a claim 
and an NOD has been filed as to its denial, the appellant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

It does not appear that the appellant was ever provided with 
an SOC pertaining to the RO's denials of entitlement to 
increased evaluations for PTSD and headaches.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In the instant case, as the veteran has been found to have a 
claim pending for increased ratings, the Board cannot proceed 
with the TDIU claim until there has been final adjudication 
of the veteran's claims of entitlement to increased ratings 
for PTSD and headaches.  Thus, adjudication of the TDIU claim 
will be held in abeyance pending further development of the 
veteran's increased ratings claims.  

The Board notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  67 Fed. Reg. 3,009 (January 
23, 2002) (to be codified as amended at 38 C.F.R. § 19.9).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or becomes current law requires it.  In this case, the PTSD 
and headache increased rating issues must be remanded because 
an SOC has not been issued, and such action takes place at 
the RO; and because these issues are inextricably intertwined 
with the prepared and certified issue of entitlement to a 
TDIU.  See Chairman's Memorandum 01-02-01 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Therefore, this case is REMANDED to the RO for the following 
action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a SOC concerning 
the issues of entitlement to a rating in 
excess of 30 percent for PTSD and in 
excess of 10 percent for headaches.  

The RO should advise the appellant of the 
need to timely file a substantive appeal 
to the Board if he desires appellate 
review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) and 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159) are fully satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


